

AMENDMENT TO AMENDED AND RESTATED
EXECUTIVE EMPLOYMENT AGREEMENT




This Amendment to the Amended and Restated Executive Employment Agreement dated
June 9, 2015 (“Employment Agreement”) is entered into by and between ARC
Document Solutions, Inc., a Delaware corporation (“ARC”) and Rahul K. Roy
(“Executive”) as of May 9, 2016 (“Effective Date”).




WHEREAS, ARC and Executive entered into the Employment Agreement dated June 9,
2015; and


WHEREAS, ARC and Executive now wish to enter into this Amendment to the
Employment Agreement.


NOW THEREFORE, ARC and Executive agree as follows:


Section 1 of Appendix B of the Employment Agreement is amended in full to read
as follows:


1.
Base Salary. During the Employment Term, ARC shall pay Executive a base salary
at the annual rate of $675,000 per year or such higher rate as may be determined
from time to time by ARC in accordance with ARC’s compensation policies and
practices (“Base Salary”). Such Base Salary shall be paid in accordance with
ARC’s standard payroll practice for senior executives.



IN WITNESS WHEREOF, the undersigned have executed this Amendment to Employment
Agreement as of the date first hereinabove set forth.




ARC DOCUMENT SOLUTIONS, INC. 


By: ______________________ Kumarakulasingam Suriyakumar
   President and Chief Executive Officer
EXECUTIVE 


_________________________________Rahul K. Roy
 









